Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 1 of 7 PageID: 7
                                                                                                             US007284719B2


(12) United States Patent                                                                 (10) Patent N0.:               US 7,284,719 B2
       Delbridge et al.                                                                   (45) Date of Patent:                       Oct. 23, 2007

(54)    SPICE GRINDER                                                                        5,176,329 A      1/1993 De Coster et a1.
                                                                                             6,443,377 B1*    9/2002   Cheng ................... .. 241/169.1
(76) Inventors: David Stephen Delbridge, 67 Wireless                                         6,948,672 B2*    9/2005   Herren .................. .. 241/169.1
                Road, Kommetjie 7976 (ZA); Patrick                                    2002/0117566 A1         8/2002 Cheng
                John Delbridge, 11 Caxton Way,                                        2002/0117567 A1*        8/2002   Lee et a1. .............. .. 241/169.1
                        Oakridge 7806 (ZA)
(*)     Notice:         Subject to any disclaimer, the term of this
                        patent is extended or adjusted under 35                                   FOREIGN PATENT DOCUMENTS
                        U.S.C. 154(b) by 0 days.                                     CH                 351 726 A        1/1961
(21) Appl.No.:                  10/586,286                                           DE              203 04 793 U1       7/2003

(22)    PCT Filed:              Nov. 11, 2004
                                                                                     * cited by examiner
(86)    PCT N0.:                PCT/ZA2004/000141
                                                                                     Primary ExamineriFaye Francis
        § 371 (0X1)’                                                                 (74) Attorney, Agent, or FirmiDalina Law Group, PC.
        (2), (4) Date:          Jul. 13, 2006
                                                                                     (57)                      ABSTRACT
(87)    PCT Pub. No.: WO2005/046411

        PCT Pub. Date: May 26, 2005                                                  A spice grinder (12) comprising a ?rst, static component
                                                                                     (10) which includes threading (14) by means of which it can
(65)                        Prior Publication Data                                   be screwed onto the threaded neck of a container and a
        US 2006/0278746 A1                    Dec. 14, 2006                          second, rotatable component (16) which ?ts on the compo
                                                                                     nent (10). The ?rst component (10) has a tapering bore with
(30)                Foreign Application Priority Data                                teeth (30) projecting inwardly from the surface of the bore.
                                                                                     The second component (16) has a cone (44) with teeth (48)
  Nov. 14,2003             (ZA)       ............................... .. 2003/8880
                                                                                     on the outside thereof. The teeth (48) are in the tapering bore
                                                                                     whereby grinding takes place in the gap between the teeth of
(51)    Int. C1.                                                                     the ?rst and second components upon the second component
        A4 7] 42/00                    (2006.01)                                     being rotated. The ?rst and second component (10, 16) have
(52)    US. Cl. ................................................. ..   241/169.1
                                                                                     interlocking circumferentially extending ribs and grooves
(58)    Field of Classi?cation Search .............. .. 241/168,                     (32, 50, 52) which permit the rotatable component (16) to be
                                                                       241/ 169.1    moved axially and located in its adjusted position thereby to
        See application ?le for complete search history.                             vary the siZe of the gap between the teeth (30) of the
(56)                        References Cited                                         rotatable component and the teeth (48) of the static compo
                                                                                     nent.
                   U.S. PATENT DOCUMENTS
       3,371,874 A *          3/1968     Reeves et a1. ......... .. 241/169.1                         5 Claims, 4 Drawing Sheets




                                                           16 \
                                                                        WZQ
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 2 of 7 PageID: 8


U.S. Patent         Oct. 23, 2007   Sheet 1 0f 4            US 7,284,719 B2

                                       18




                       W K 12
                                             / 10




                                                      C




                                            FIG. 1




                                                     F164
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 3 of 7 PageID: 9


U.S. Patent         0a. 23, 2007    Sheet 2 0f 4            US 7,284,719 B2




                                                                  i
                                                             I Z
                                                       )1, 26
                                                   FIG. 2
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 4 of 7 PageID: 10


 U.S. Patent         0a. 23, 2007    Sheet 3 0f 4             US 7,284,719 B2

                                                             48




       34                                                          44

                                                                   36
       46
                                                                        16


                                                                   38




                                                    FIG. 5
                                42




                       42                           FIG. 6
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 5 of 7 PageID: 11


 U.S. Patent         0a. 23, 2007    Sheet 4 0f 4          US 7,284,719 B2




                                                                  /16    40



                                                                         36




                       52




  24

  22



                            / /
                           I /


               \/ //  30
                                    \/
                                     48             6/       46     1O


                                                         FIG. 8
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 6 of 7 PageID: 12


                                                       US 7,284,719 B2
                                1                                                                      2
                        SPICE GRINDER                                      FIG. 1 is a side elevation of a bottle containing pepper
                                                                         corns or other spices and having a grinder ?tted thereto;
                FIELD OF THE INVENTION                                     FIG. 2 is a top plan vieW of one of the tWo components
                                                                         of the spice grinder;
   THIS INVENTION relates to spice grinders.                               FIG. 3 is an underneath vieW of the component of FIG. 2;
                                                                           FIG. 4 is a diametral section through the component of
            BACKGROUND TO THE INVENTION
                                                                         FIGS. 2 and 3;
                                                                           FIG. 5 is an underneath vieW of the other of the tWo
   Spice grinders are ?tted to bottles containing spices such
                                                                         components of the spice grinder of FIG. 1;
 as peppercorns. Known grinders comprise a static element
 Which has a central bore. An array of teeth project inwardly              FIG. 6 is a top plan vieW of the component of FIG. 5;
 from the surface of the bore. Within the bore there is a                  FIG. 7 is a diametral section through the component of
 rotatable element Which has radially outWardly projecting               FIGS. 5 and 6; and
 vanes. Peppercorns or other spices are trapped betWeen the                FIG. 8 is a section through the assembled spice grinder.
 vanes and the teeth and ground into a poWder When the
 rotatable element is turned. The poWder then falls from the                DETAILED DESCRIPTION OF THE DRAWINGS
 grinder.
   In one form of grinder knoWn to Applicant, there is a cam                A container C (FIG. 1), usually in the form of a glass
 Which, When rotated, shifts the rotatable element axially               bottle, has the static component 10 of a spice grinder 12
 With respect to the static element. In this form the bore of the        screWed onto it by means of the compatible external spiral
                                                                    20
 static element is conical, axial movement of the rotatable              threading (not shoWn) on the neck of the container C and the
 element varying the siZe of the gap betWeen the tWo com                 internal spiral threading 14 (FIGS. 4 and 8) of the compo
 ponents and thus varying the particle siZe to Which the spices          nent 10. The rotatable component of the spice grinder is
 are ground.                                                             designated 16. A loose cap 18 is provided, this being a press
    The present invention seeks to provide an adjustable form            ?t in the open upper end of the component 16. The cap is
                                                                    25
 of spice grinder Which is simpler in construction than the one          con?gured so that it can readily be prised out of the
 described above.                                                        component 16 and re?tted.
                                                                            The component 10 (FIGS. 2, 3 and 4) includes a skirt 20
       BRIEF DESCRIPTION OF THE INVENTION                                Which screWs onto the neck of the bottle. The threading 14
                                                                         is formed on the inside of the skirt 20. The component 10 is
                                                                    30
   According to the present invention there is provided a                stepped externally, the skirt 20 being beloW the step and
 spice grinder comprising a ?rst, static component Which                 there being an external sleeve 22 and an internal tapering
 includes means by Which it can be attached to the neck of a             sleeve 24 above the step. A circumferentially extending Web
 container, a second, rotatable component Which ?ts on the               26 joins the sleeves 22 and 24 at their loWer ends. The sleeve
 ?rst component, the ?rst component having a tapering bore               24 has a conical bore 28 and teeth 30 protrude inWardly from
                                                                    35
 With teeth projecting inWardly from the surface of the bore             the surface of the bore 28. Each tooth 30 is in the form of
 and the second component having a toothed portion thereof               a rib Which extends along the surface of the sleeve 24. Each
 in said bore Whereby grinding takes place in the gap betWeen            rib is bounded by tWo intersecting surfaces of unequal Width.
 the teeth of the ?rst and second components upon the second             Thus, in axial vieW (FIG. 3) the inner surface of the sleeve
 component being rotated With respect to the ?rst component,             24 is of serrated form.
                                                                    40
 said ?rst and second components having interlocking cir                   On the external surface of the component 10 there is a
 cumferentially extending ribs and grooves Which permit the              circumferentially extending rib 32.
 rotatable second component to be moved axially With                       The rotatable component 16 (FIGS. 5, 6 and 7) comprises
 respect to the static ?rst component and located in its                 an outer skirt 36 and a spider 38. The spider 38 includes an
 adjusted position thereby to vary the spacing betWeen the               outer ring 40, radial spokes 42 and a cone 44 forming the
 teeth of the rotatable component and the teeth of the static            centre of the spider. A ?ange 46 depends from the inner
 component.                                                              periphery of the ring 40. The openings betWeen the spokes
   The second component of the spice grinder can include a               42 are designated 34.
 spider comprising spokes With openings therebetWeen and a                 The cone 44 is closed at its loWer end and joined, at its
 cone Which constitutes the centre of the spider, the spokes             upper end, to the ring 40 by the spokes 42 Which extend
                                                                    50
 extending outWardly from the cone, and the teeth of the                 outWardly from the cone 44. On the outside of the cone 44
 second component being on the outer surface of the cone.                there are four equally spaced protruding teeth 48 (see
   Preferably there are four equally spaced teeth on the outer           particularly FIG. 5).
 surface of the cone.                                                      TWo parallel internal grooves 50, 52 are provided on the
   The teeth of the ?rst component are, in one embodiment,               inner cylindrical face of the skirt 36.
                                                                    55
 on the inner surface of a tapering sleeve.
                                                                           As shoWn in FIG. 8, the sleeve 22 ?ts in the sleeve 36, the
   In a speci?c constructional form the teeth of the ?rst
                                                                         rib 32 snapping into one or other of the grooves 50, 52
 component are in the form of raised ribs extending along                depending on hoW far the sleeve 22 is pushed into the sleeve
 said inner surface, each rib being bounded by tWo intersect             36.
 ing surfaces of unequal Width Whereby, in axial vieW, said
 inner surface is of serrated form.                                 60      There are grinding gaps betWeen the tips of the teeth 48
                                                                         and the array of teeth 30.
       BRIEF DESCRIPTION OF THE DRAWINGS                                   When the grinder is inverted from the position shoWn in
                                                                         FIG. 8, peppercorns drop in the gap betWeen the cone 44 and
   For a better understanding of the present invention, and to           the sleeve 24. As the component 12 is rotated on the
 shoW hoW the same may be carried into effect, reference Will       65   component 10, the teeth 30, 48 grind the peppercorns
 noW be made, by Way of example, to the accompanying                     betWeen them. The fragments drop out of the grinder
 draWings in Which:                                                      through the series of slits S betWeen the inner edge of the
Case 3:19-cv-03337-FLW-LHG Document 1-1 Filed 01/31/19 Page 7 of 7 PageID: 13


                                                     US 7,284,719 B2
                                3                                                                    4
 sleeve 24 and the Widest part of the cone 44. The slits S               said second rotatable component comprising a ?rst cir
 register With the radially inner parts of the openings 34.                 cumferentially extending groove, a second circumfer
   The surface of the cone designated 54 has thereon a series               entially extending groove spaced axially from said ?rst
 of axially extending ribs Which co-operate With the parts of               circumferentially extending groove and parallel thereto
 the teeth 30 Which are at the smaller diameter end of the bore             and said ?rst static component comprising a circum
 28 and act as a ?ne grinding structure. The teeth 48 and teeth             ferentially extending rib Which, upon said ?rst static
 30 together form a coarse grinder structure.                               component and said second rotatable component are
   If the component 16 is pulled up from the position shoWn                 displaced axially relatively to one another, Which
 in FIG. 8 so that the rib 32 leaves the groove 52 and snaps                leaves said circumferentially extending groove in
 into the groove 50, the teeth on the surface 54 move aWay                  Which it is seated and snaps into said second circum
 from the teeth 30. The peppercorns thus only have to be                    ferentially extending groove and is located in an
 ground to a larger particle siZe before they fall through the              adjusted position to vary a spacing betWeen said
 slits S.                                                                   toothed portion of said second rotatable component and
    The invention claimed is:                                               said teeth of the ?rst static component.
   1. A spice grinder comprising:                                        2. The spice grinder as claimed in claim 1, Wherein said
   a ?rst static component Which includes means by Which               second rotatable component includes a spider comprising
      said ?rst static component can be attached to a neck of          spokes With openings therebetWeen and a cone Which con
      a container Wherein said ?rst static component includes          stitutes a center of said spider, said spokes extending out
      a ?rst set of teeth;                                             Wardly from said cone, and said toothed portion of said
   a second rotatable component Which ?ts on said ?rst static     20   second rotatable component being on an outer surface of
      component Wherein said second rotatable component                said cone.
      includes a second set of teeth;                                    3. The spice grinder as claimed in claim 2, Wherein said
   said ?rst static component forming a tapering bore                  cone comprises four equally spaced teeth on said outer
     betWeen said ?rst set of teeth projecting inWardly from           surface of said cone.
      a surface of said ?rst static component and said second     25     4. The spice grinder as claimed in claim 1 Wherein said
      set of teeth projecting inWardly from said second                teeth of said ?rst static component are on an inner surface of
     rotatable component;                                              a tapering sleeve.
   said second rotatable component having said second set of              5. The spice grinder as claimed in claim 4, Wherein said
     teeth thereof in said tapering bore Wherein grinding              teeth of said ?rst static component comprise raised ribs
      takes place in a gap betWeen said ?rst set of teeth of      30   extending along said inner surface Wherein each rib is
      said ?rst static component and said second set of teeth          bounded by tWo intersecting surfaces of unequal Width
      of said second component upon said second rotatable              Wherein, in axial vieW, said inner surface is serrated.
      component being rotated With respect to said ?rst static
      component;
